United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
GENERAL SERVICES ADMINISTRATION,
OFFICE OF FEDERAL SUPPLIES &
SERVICES, Duluth, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-878
Issued: December 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 17, 2010 appellant filed a timely appeal from a September 29, 2009 merit
decision of the Office of Workers’ Compensation Programs terminating his compensation. He
also appealed an October 27, 2009 nonmerit decision denying his request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
effective March 15, 2009 on the grounds that he had no further disability due to his accepted
work injury; (2) whether it properly terminated his authorization for medical benefits; and
(3) whether the Office properly denied appellant’s request for further review of the merits of his
claim under 5 U.S.C. § 8128.

FACTUAL HISTORY
The Office accepted that on May 24, 1983 appellant, then a 37-year-old warehouse
worker, sustained low back strain with sciatica and a bulging disc at L4-5 after he injured his
back lifting a box at work. It further accepted post-traumatic stress disorder (PTSD) as a result
of his work injury. Appellant received compensation for total disability from 1986 onward.
In a report dated January 21, 2008, Dr. Richard W. Cohen, an attending Board-certified
orthopedic surgeon, diagnosed chronic cervical and lumbar degenerative disc disease with
intermittent radiculopathy and chronic disability.1 He found that appellant was disabled from
work.
On January 28, 2008 Dr. Shel Sharpe, a psychiatrist, diagnosed psychotic depression,
paranoia, possible schizoaffective disorder and PTSD due to the accepted back injury “and to the
continuation of intrusive memories and low self-worth, as well as flashbacks from the
service….” He found that appellant was permanently and totally disabled from work due to
PTSD and psychotic depression arising from the work injury.
On April 9, 2008 the Office referred appellant to Dr. Harold H. Alexander, a Boardcertified orthopedic surgeon, for a second opinion examination. Dr. Alexander evaluated
appellant on April 30, 2008. After reviewing the history of injury and listing findings on
physical examination, he stated:
“It is my opinion that [appellant] does have significant pain in his lower back
from degenerative disc disease, but how much of this is from his injury and how
much is from normal aging process is difficult to say. I would say that [the]
predominance of his back pain is from aging process with degenerative arthritis.”
Dr. Alexander found no evidence of a herniated disc and asserted that appellant’s back
pain was “somewhat exaggerated compared to the objective findings, but because of his obesity
and degenerative changes I do feel that he has significant back pain.” He opined that appellant
was disabled from his regular employment but could perform part-time sedentary work from an
orthopedic standpoint. Dr. Alexander attributed “most of the limitations” to aging.
On May 19, 2008 the Office referred appellant to Dr. Brian Teliho, a Board-certified
psychiatrist, for a second opinion examination. On June 5, 2008 Dr. Teliho reviewed the history
of injury and provided findings on clinical evaluation. He noted that appellant denied any
current symptoms of PTSD but did have symptoms of depression and psychosis. Dr. Teliho
diagnosed schizoaffective disorder and depression. He found that appellant did not meet the
criteria for PTSD at the present time because he denied any “signs or symptoms of [PTSD].”
Dr. Teliho related:
“I cannot connect a diagnosis of schizoaffective disorder with the reported injury
sustained in 1983. Assuming the claimant had a diagnosis of [PTSD] in relation
1

Dr. Cohen electronically signed the report on February 11, 2008. On April 21, 2008 he diagnosed right shoulder
bursitis, tendinitis and partial adhesive capsulitis and chronic cervical and lumbar disc disease.

2

to this injury, I cannot determine the date or approximate date the condition
resolved. The claimant appears to have ongoing struggles with schizoaffective
disorder and is in a depressive state, which requires continued psychiatric
medication management by a psychiatrist. However, I believe a diagnosis of
schizoaffective disorder is likely wholly unrelated to the 1983 injury.”
Dr. Teliho opined that appellant could not adequately function at work given his
depression and reported hallucinations but could possibly perform limited-duty employment. He
recommended further treatment for his paranoia, hallucinations and depression.
On January 16, 2009 the Office advised appellant of its proposed termination of his
compensation and authorization for medical treatment.
On February 5, 2009 Dr. Cohen diagnosed early degenerative arthritis of the cervical
spine and advanced degenerative disc disease at L5-S1. He reviewed Dr. Alexander’s report and
related that he generally agreed with Dr. Alexander’s finding that appellant could work four
hours per day with restrictions.
By decision dated February 27, 2009, the Office terminated appellant’s compensation and
authorization for medical benefits effective March 15, 2009. It found that the opinions of
Dr. Alexander and Dr. Teliho constituted the weight of the evidence and established that he had
no further employment-related residuals of his accepted work injury.
In a report dated March 12, 2009, Dr. Sharpe diagnosed PTSD due to appellant’s back
injury, psychotic depression, paranoia and possible schizoaffective disorder. He disagreed with
Dr. Teliho’s finding that appellant did not currently have PTSD. Dr. Sharpe indicated that
appellant’s PTSD developed from stress in life and explained, “This whole experience of loss of
benefits has restimulated the nightmares, flashbacks, anxiety, paranoia and related to his back
injury and compounded by childhood issues and military service.” He found that appellant was
totally disabled from work due to paranoia and depression.
On March 30, 2009 appellant requested a review of the written record. By decision dated
September 29, 2009, the hearing representative affirmed the February 27, 2009 decision.
On October 13, 2009 appellant requested reconsideration. By decision dated October 27,
2009, the Office found that he had not submitted evidence or argument sufficient to warrant
reopening his case for further merit review under section 8128.
On appeal, appellant questions why the Office accepted the opinion of Dr. Teliho rather
than the opinion of Dr. Sharpe, his attending physician. He notes that Dr. Alexander found that
he was unable to work and that the Social Security Administration found that he was disabled
due to his PTSD and depression/anxiety.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation

3

without establishing that the disability ceased or that it was no longer related to the employment.2
The Office’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.3
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for low back strain with sciatica, a bulging disc at
L4-5 and PTSD due to a May 24, 1983 work injury. It paid him compensation for total disability
from 1986 onward.
Appellant received treatment for his PTSD from Dr. Sharpe. On January 28, 2008
Dr. Sharpe diagnosed psychotic depression, paranoia, possible schizoaffective disorder and
PTSD. He attributed the diagnosed conditions to the back injury, diminished self-worth and
flashbacks from military service. Dr. Sharpe found that appellant was disabled due to PTSD and
psychotic depression resulting from his employment injury. He did not, however, provide any
rationale for his opinion. A medical report is of limited probative value on a given medical
question if it is unsupported by medical rationale.4
On May 19, 2008 the Office referred appellant to Dr. Teliho to determine whether
appellant had any further disability or residuals of his accepted PTSD. On June 5, 2008
Dr. Teliho discussed appellant’s current symptoms of psychosis and depression and noted that he
denied symptoms of PTSD. He found that appellant had no present diagnosis of PTSD and
provided rationale for his opinion by explaining that it was based on appellant’s description of
his current symptoms. Dr. Teliho diagnosed schizoaffective disorder and a depressive state. He
found that the schizoaffective disorder was unrelated to the accepted 1983 employment injury.
Dr. Teliho determined that appellant could possible perform limited-duty work. The Board finds
that Dr. Teliho’s opinion is detailed and well rationalized and thus represents the weight of the
medical evidence on the issue of whether appellant has any further disability due to his PTSD.
On March 12, 2009 Dr. Sharpe diagnosed PTSD from appellant’s back injury, psychotic
depression, paranoia and a possible schizoaffective disorder. He disagreed with Dr. Teliho’s
finding that appellant did not have PTSD. Dr. Sharpe noted that appellant had PTSD reactions to
stress experienced in daily life and provided as a rationale that the stress of losing his benefits
caused flashbacks, anxiety and paranoia due to his back injury, military service and other issues.
Stress from a claimant’s pursuit of a claim before the Office, however, does not constitute a
compensable employment factor.5 Dr. Sharpe did not provide a rationalized opinion regarding
whether appellant continued to experience PTSD due to back injury and thus his opinion is of
diminished probative value.6
2

Elaine Sneed, 56 ECAB 373 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

3

Gewin C. Hawkins, 52 ECAB 242 (2001).

4

J.M., 58 ECAB 303 (2007); Richard A. Neidert, 57 ECAB 474 (2006).

5

John D. Jackson, 55 ECAB 465 (2004).

6

See supra note 4.

4

The Board finds, however, that the Office improperly terminated compensation, as the
evidence is insufficient to establish that appellant had no further disability due to his accepted
low back strain with sciatic and a bulging disc at L4-5. On April 9, 2008 the Office referred him
to Dr. Alexander for a second opinion examination to determine whether he continued to have
disability due to his employment-related back condition. On April 30, 2008 Dr. Alexander
advised that appellant had low back pain from degenerative disc disease but that it was hard to
tell “how much of this is from his injury and how much is from [the] normal aging process….”
He found that most of appellant’s back pain resulted from aging. Dr. Alexander determined that
appellant did not have a herniated disc and that his subjective complaints outweighed the
objective findings. He opined that appellant could perform part-time sedentary work and
reiterated that “most of the limitations” were due to aging. Dr. Alexander’s finding that the
majority of appellant’s disability and pain resulted from aging is insufficient to show that he had
no further disability due to his work injury. The Board has held that if a work factor contributes
in any way to the employee’s condition such condition is employment related for purposes of
compensation under the Federal Employees’ Compensation Act.7 Consequently, the Office has
not met its burden of proof to terminate appellant’s compensation for his low back strain with
sciatica and bulging disc at L4-5.
LEGAL PRECEDENT -- ISSUE 2
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.8 To terminate authorization for medical treatment, the
Office must establish that appellant no longer has residuals of an employment-related condition,
which require further medical treatment.9
ANALYSIS -- ISSUE 2
The Office met its burden of proof to terminate authorization for medical treatment of
appellant’s PTSD based on the opinion of Dr. Teliho, who provided a second opinion
examination. Dr. Teliho found that appellant did not currently have PTSD and required
treatment for nonemployment-related schizoaffective disorder with a depressive state. He
provided rationale for his opinion by explaining that appellant reported no current symptoms of
PTSD.
The Board finds, however, that the Office failed to meet its burden of proof to terminate
medical benefits for the accepted conditions of low back strain with sciatica and a bulging L4-5
disc as Dr. Alexander’s report is insufficient to establish that these conditions had fully resolved.

7

Rudy C. Sixta, Jr., 44 ECAB 727 (1993); Arnold Gustafson, 41 ECAB 131 (1989).

8

T.P., 58 ECAB 524 (2007); Pamela K. Guesford, 53 ECAB 727 (2002).

9

Id.

5

LEGAL PRECEDENT -- ISSUE 3
To require the Office to reopen a case for merit review under section 8128(a) of the
Act, the Office’s regulations provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) submit relevant and pertinent new evidence not
previously considered by the Office.11 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.12 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review on the merits.13
10

The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.14 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.15 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.16
ANALYSIS -- ISSUE 3
On October 13, 2009 appellant requested reconsideration of the Office’s termination of
his benefits. He did not, however, show that the Office erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by the Office
or submit new and relevant evidence not previously considered. As appellant did not meet any
of the necessary regulatory requirements, he is not entitled to further merit review.
CONCLUSION
The Board finds that the Office properly determined that appellant had no further
disability or residuals from the accepted condition of PTSD. The Board finds, however, that the
Office improperly terminated his compensation and medical benefits as it did not meet its burden
of proof to show that he had no disability or residuals of the accepted conditions of low back
10

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
11

20 C.F.R. § 10.606(b)(2).

12

Id. at § 10.607(a).

13

Id. at § 10.608(b).

14

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

15

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB
180 (2000).
16

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

6

strain with sciatica and a bulging disc at L4-5. The Board further finds that the Office properly
refused to reopen appellant’s case for further review of the merits under section 8128.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 27, 2009 is affirmed and the decision dated
September 29, 2009 is affirmed in part and reversed in part.
Issued: December 17, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

